COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00226-CV


$214.00 U.S. Currency, 1995               §    From 297th District Court
Chevrolet, and Firearm With
Ammunition                                §    of Tarrant County (S-11299)

v.                                        §    April 2, 2015

The State of Texas                        §    Opinion by Justice Walker


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment. We reverse the portion of the

trial court’s judgment forfeiting $214.00 in U.S. currency and the alleged firearm

with ammunition and render judgment that the State take nothing on its claim to

the $214.00 in U.S. currency and the alleged firearm and ammunition. We affirm

the portion of the trial court’s judgment forfeiting the 1995 Chevrolet to the State.




                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Sue Walker___________________
                                         Justice Sue Walker